DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the evaluation of the third path" in the beginning of the first paragraph.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US-11204607-B2 (parent), or in the alternative, over claims 1-2 of US Patent No.: US 10877482 B2 (parent-parent) . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are obvious variation of parent patent claims. 

 	Claim 1 of this child application is patentably indistinct from claim 2 of prior art Patent No. US-11204607-B2 (parent) with some claim language differences such as “based on an evaluation of the second path and the third path.” cited on the instant application instead of “based on the reliability of the third path being lower than a third reliability threshold.” cited on the parent patent.

 	Claim 2 of this child application is patentably indistinct from claim 1 of prior art Patent No. US-11204607-B2 (parent) with some claim language differences such as “based on the an evaluation of the second path” cited on the instant application instead of “based on the reliability of the second path” cited on the parent patent.

	Claims 1-5 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of U.S. Patent No. US-10877482-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are obvious variation of parent patent claims. 

 	Claim 1 of this child application is patentably indistinct from claim 1 of prior art Patent No. US-10877482-B2 (parent) with some claim language differences such as “based on an evaluation of the second path and the third path.” cited on the instant application instead of “based on the reliability of the second path and the reliability of the third path.” cited on the parent patent.

 	Claim 2 of this child application is patentably indistinct from claim 1 of prior art Patent No. US-10877482-B2 (parent) with some claim language differences such as “based on the an evaluation of the second path” cited on the instant application instead of “based on the reliability of the second path and the reliability of the third path.” cited on the parent patent.

 	Claim 3 of this child application is patentably indistinct from claim 3 of prior art Patent No. US-10877482-B2 (parent) with some claim language differences such as “wherein the evaluation of the second path” cited on the instant application instead of “wherein the ECU is configured to calculate the reliability of the second path” cited on the parent patent.

 	Claims 4-5 of this child application is patentably indistinct from claim 4 of prior art Patent No. US-10877482-B2 (parent) with some claim language differences such as “wherein the evaluation of the third path” cited on the instant application instead of “wherein the ECU is configured to calculate the reliability of the third path” cited on the parent patent.

A claim comparison of the parent patent and instant application clearly shows that there is no new or improved elements other than some of the patentably indistinctive wording.
See below table for claim elements comparison:
#
Instant Application : 17/524,464
(Pub. No.: US 20220066457 A1)
Parent Patent No.: US 11204607 B2
Parent Patent No.: US 10877482 B2
Title
TRAJECTORY SETTING DEVICE AND TRAJECTORY SETTING METHOD
TRAJECTORY SETTING DEVICE AND TRAJECTORY SETTING METHOD
Trajectory Setting Device And Trajectory Setting Method
Applicant Assignee
TOYOTA JIDOSHA KABUSHIKI KAISHA
TOYOTA JIDOSHA KABUSHIKI KAISHA
TOYOTA JIDOSHA KABUSHIKI KAISHA
Inventor
KINDO; Toshiki
KINDO; Toshiki
KINDO; Toshiki
Date Filed
2021-11-11
2020-04-16
2018-04-04
remarks
Independent claim 1
Independent claim 2
Independent claim 1

1. A trajectory setting device that sets a trajectory of a host vehicle for traveling, the trajectory setting device comprising a processor configured to: recognize obstacles around the host vehicle; generate a first path of the host vehicle by assuming all of the obstacles to be stationary obstacles; detect a moving obstacle from the obstacles; generate a second path of the host vehicle when the moving obstacle is assumed to move independently; generate a third path of the host vehicle when the moving obstacle is assumed to move while interacting with at least one of the other obstacles or the host vehicle; 
2. A trajectory setting device that sets a trajectory of a host vehicle for traveling, the trajectory setting device comprising a processor configured to: recognize obstacles around the host vehicle; generate a first path of the host vehicle by assuming all of the obstacles to be stationary obstacles; detect a moving obstacle from the obstacles; generate a second path of the host vehicle when the moving obstacle is assumed to move independently; generate a third path of the host vehicle when the moving obstacle is assumed to move while interacting with at least one of the other obstacles or the host vehicle;
1. A trajectory setting device that sets a trajectory of a host vehicle for traveling, the trajectory setting device comprising an electronic control unit (ECU) configured to: recognize obstacles around the host vehicle; generate a first path of the host vehicle by assuming all of the obstacles to be stationary obstacles; detect a moving obstacle from the obstacles; generate a second path of the host vehicle when the moving obstacle is assumed to move independently; generate a third path of the host vehicle when the moving obstacle is assumed to move while interacting with at least one of the other obstacles or the host vehicle;
No inventive distinction
and set the trajectory of the host vehicle for traveling from the first path, the second path and the third path based on an evaluation of the second path and the third path.
calculate a reliability of the second path and a reliability of the third path; and request a driver to intervene based on the reliability of the second path being lower than a second reliability threshold, and based on the reliability of the third path being lower than a third reliability threshold.
calculate reliability of the second path and reliability of the third path; and set the trajectory of the host vehicle for traveling from the first path, the second path, and the third path based on the reliability of the second path and the reliability of the third path.





Independent claim 2
Independent claim 1
Independent claim 1 

2. A trajectory setting device that sets a trajectory of a host vehicle for traveling, the trajectory setting device comprising a processor configured to: recognize obstacles around the host vehicle; generate a first path of the host vehicle by assuming all of the obstacles to be stationary obstacles; detect a moving obstacle from the obstacles; generate a second path of the host vehicle when the moving obstacle is assumed to move while interacting with at least one of the other obstacles or the host vehicle; 

1. A trajectory setting device that sets a trajectory of a host vehicle for traveling, the trajectory setting device comprising a processor configured to: recognize obstacles around the host vehicle; generate a first path of the host vehicle by assuming all of the obstacles to be stationary obstacles; detect a moving obstacle from the obstacles; generate a second path of the host vehicle when the moving obstacle is assumed to move while interacting with at least one of the other obstacles or the host vehicle; 
1. A trajectory setting device that sets a trajectory of a host vehicle for traveling, the trajectory setting device comprising an electronic control unit (ECU) configured to: recognize obstacles around the host vehicle; generate a first path of the host vehicle by assuming all of the obstacles to be stationary obstacles; detect a moving obstacle from the obstacles; generate a second path of the host vehicle when the moving obstacle is assumed to move independently; generate a third path of the host vehicle when the moving obstacle is assumed to move while interacting with at least one of the other obstacles or the host vehicle;
No inventive distinction
and set the trajectory of the host vehicle for traveling from the first path and the second path based on the an evaluation of the second path.
calculate reliability of the second path; and set the trajectory of the host vehicle for traveling from the first path and the second path based on the reliability of the second path.
calculate reliability of the second path and reliability of the third path; and set the trajectory of the host vehicle for traveling from the first path, the second path, and the third path based on the reliability of the second path and the reliability of the third path.

Dependent Claims
Dependent claims 
Dependent claims 

Dependent claim 3
No dependent claims, but independent claims 1 & 2 have common elements.
Dependent claim 3
No inventive distinction
3. The trajectory setting device according to claim 1, wherein the evaluation of the second path is based on reliability of sensing of the host vehicle and reliability of prediction of a candidate path of the moving obstacle when the moving obstacle is assumed to move independently.

3. The trajectory setting device according to claim 1, wherein the ECU is configured to calculate the reliability of the second path based on reliability of sensing of the host vehicle and reliability of prediction of a candidate path of the moving obstacle when the moving obstacle is assumed to move independently.

Dependent claims 4 & 5

Dependent claim 4
No inventive distinction
4/5. The trajectory setting device according to claim 1/2, wherein the evaluation of the third path is based on reliability of sensing of the host vehicle and reliability of prediction of a candidate path of the moving obstacle when the moving obstacle is assumed to move while interacting with at least one of the other obstacles or the host vehicle.

4. The trajectory setting device according to claim 1, wherein the ECU is configured to calculate the reliability of the third path based on reliability of sensing of the host vehicle and reliability of prediction of a candidate path of the moving obstacle when the moving obstacle is assumed to move while interacting with at least one of the other obstacles or the host vehicle.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jalal C CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jalal C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665